                Case 19-12422-PGH         Doc 77       Filed 01/30/20   Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

In Re:                                                        Bk No.: 19-12422-JKO

FOLASHADE OLADUNNI                                            Chapter 13
A/K/A SHADE OLADUNNI, FOLA IDOWU,

                     Debtor                        /

    RESPONSE TO DEBTOR’S MOTION TO ENFORCE LOAN MODIFICATION
   SETTLEMENT AND TO COMPEL U.S. BANK TRUST TO ACCEPT MONTHLY
   PAYMENTS, AND FOR SANCTIONS AND REQUEST FOR ATTORNEYS FEES

         U.S. Bank Trust, N.A., as Trustee for Lsf9 Master Participation Trust (“Creditor”),

through its undersigned counsel, files this Response to Debtor’s Motion to Enforce Loan

Modification Settlement and to Compel U.S. Bank Trust to Accept Monthly Payments, and For

Sanctions and Request for Attorneys Fees (“the Motion”) (Doc 67), and in support thereof avers

as follows:

         1.     The Debtor filed for Chapter 13 relief of February 25, 2019.

         2.     Creditor holds a Mortgage securing the property located at 1120 NW 78TH

TERRACE, PLANTATION, FL 33322-5125.

         3.     The Debtor filed the Motion on December 31, 2019 and is seeking an order

compelling Creditor to accept payments.

         4.     Creditor has approved a permanent loan modification and an order granting

motion to approve loan modification was entered 01/29/20 (DE 76).

         5.     The Motion should be denied as moot.

         WHEREFORE, Respondent U.S. Bank Trust, N.A., as Trustee for Lsf9 Master

Participation Trust respectfully requests the Court deny the Motion and for such other relief as is




PH # 97863
               Case 19-12422-PGH         Doc 77     Filed 01/30/20     Page 2 of 3




just and proper.

       I HEREBY CERTIFY, that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


Date: January 30, 2020                       /s/ Stefan Beuge, Esquire
                                             Stefan Beuge, Esq., Florida Bar No. 68234
                                             Phelan Hallinan Diamond & Jones, PLLC
                                             2001 NW 64th Street
                                             Suite 100
                                             Ft. Lauderdale, FL 33309
                                             Tel: 954-462-7000 Ext. 56588
                                             Fax: 954-462-7001
                                             Email: stefan.beuge@phelanhallinan.com
                                             FLSD.bankruptcy@phelanhallinan.com




PH # 97863
               Case 19-12422-PGH         Doc 77     Filed 01/30/20     Page 3 of 3




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing, and any

applicable exhibits attached thereto, has been served electronically, or routed for service by U.S.

Mail, to the following:

FOLASHADE OLADUNNI
1120 NW 78TH TER
FORT LAUDERDALE, FL 33322-5125

ELIAS LEONARD DSOUZA
8751 W. BROWARD BLVD # 301
PLANTATION, FL 33324

ROBIN R. WEINER, (TRUSTEE)
WWW.CH13WEINER.COM
POB 559007
FORT LAUDERDALE, FL 33355

UNITED STATES TRUSTEE (SERVED ELECTRONICALLY)
OFFICE OF THE UNITED STATES TRUSTEE
51 SW FIRST AVENUE, ROOM 1204
MIAMI, FL 33130

Date: January 30, 2020                        /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street
                                              Suite 100
                                              Ft. Lauderdale, FL 33309
                                              Tel: 954-462-7000 Ext. 56588
                                              Fax: 954-462-7001
                                              Email: stefan.beuge@phelanhallinan.com
                                              FLSD.bankruptcy@phelanhallinan.com




PH # 97863
